HETHERINGTON, V.C.J.,
concurs in result.
{16 I concur in the result of this opinion affirming the trial court, but write separately to again express my opinion that allowing the application of equitable principals in defense of an otherwise legal and enforceable order to pay child support promotes a legal minefield. The reason I concur here, is the fact *1259that Father voluntarily paid child support even though the parties had represented in their original decree no children had been born of the marriage. He was under no legal obligation to pay support.
17 To interject as a matter of law equitable estoppel or equity considerations such as found in In re Marriage of Hall, 2012 OK CIV APP 108, ¶ 20, — P.3d —, only serves to promote the explosion of litigation in theses types of custody cases. The consistent result is more instability, uncertainty and litigation expense in already emotional and seriously difficult child custody cases.